Title: From James Madison to Thomas Swann, 9 May 1804
From: Madison, James
To: Swann, Thomas


Letter not found. 9 May 1804, Washington. Listed in Parke-Bernet Catalogue No. 588 (17–18 Oct. 1944), item 162, as a one-and-a-half-page autograph letter, signed and franked by JM, concerning the indebtedness of James Monroe to the Bank of Alexandria. The “best I can do is to recommend that you write on the subject to Judge Jones” (see Swann to JM, 6 May 1804). The letter also mentions James Lewis and Mr. Deblois. A listing in Carnegie Book Shop No. 129 (1947), item 179, similarly describes a letter of this date from JM but does not include information about the recipient or the content.
